The defendant's intestate was never debtor for the amount claimed by the plaintiff for funeral expenses, and if the defendant is liable he became so after the death of his intestate, and if he became so after the death of the intestate it was by the act of the plaintiff, who furnished the articles for the funeral from her own mere motion and not at the request of the defendant; if so, he ought to have been acquainted with that fact prior to the commencement of this suit, otherwise he will be subjected to costs without having been guilty of any default or improper conduct. It is not like the case where the administrator is sued for a debt due by his intestate of which, until suit is brought, he had no knowledge. In that case his intestate might have been sued, and his death neither places the plaintiff in a worse nor the defendant (his administrator) in a (405) better situation than he himself stood in before his death. *Page 211 
I entertain the opinion that the counts in the declaration are properly joined and that the amount due by the intestate on a division of his father's estate is not assets in the hands of his administrator, and that the rule for a new trial should be made absolute.